ALTERNATIVE STRATEGIES GROUP, INC. 401 South Tryon Street MAC D1050-052 Charlotte, NC 28202 As of April 1, 2012 ASGI MESIROW INSIGHT FUND, LLC c/o Alternative Strategies Group, Inc. 401 South Tryon Street MAC D1050-052 Charlotte, NC 28202 Re:Expense Limitation Agreement With reference to (i) two letter agreements (each, a “WFAAM Expense Limitation Agreement”) each dated May 25, 2010 between Wells Fargo Alternative Asset Management, LLC (“WFAAM”) and each of Wells Fargo Multi-Strategy 100 Fund A, LLC (“Taxable Fund A”) and Wells Fargo Multi-Strategy und A, LLC (“TEI Fund A” and together with Taxable Fund A, the “A Funds”), (ii) the Services Agreement dated as of December 1, 2011 by and among Alternative Strategies Group, Inc. (the “Advisor”), Taxable Fund A and TEI Fund A, (iii) two Investor Services Agreements dated as of December 1, 2011, between the Advisor and each of Taxable Fund A and TEI Fund A, and (iv) two letter agreements (each, an “Advisor Expense Limitation Agreement”) each dated December 1, 2011 between the Advisor and each of Taxable Fund A and TEI Fund A, we hereby agree as follows: 1.Through April 1, 2013, the Advisor agrees to waive its fees and/or reimburse ASGI Mesirow Insight Fund, LLC (the “Fund”) for its expenses to the extent necessary to limit the total annualized expenses of each class of shares of the Fund (excluding the Fund’s borrowing and other investment-related costs and fees, any underlying fund and investment manager fees and expenses, taxes, litigation and indemnification expenses, judgments and other extraordinary expenses not incurred in the ordinary course of the Fund’s business and the distribution and servicing fees (often referred to as Rule 12b-1 Fees) applicable to the Fund’s Class A shares) to 1.40% annually of the Fund’s average net assets attributable to each class of shares (2.65% annually, including the Advisor’s management fee). 2.The Advisor shall be permitted to recover fees and expenses it (or its assignee) has waived or borne subsequent to the effective date of this agreement (whether through reduction of its fees or otherwise) in later periods to the extent that the expenses of Class A shares of the Fund fall below the annual rate set forth herein.In addition, the parties hereto agree that (a) notwithstanding the termination of the WFAAM Expense Limitation Agreements, WFAAM’s right to recover fees and expenses thereunder assigned to the Advisor survive termination of such Agreements and such amounts recoverable by WFAAM in accordance with the terms thereof, having been duly assigned and made payable to the Advisor, are hereby assumed by the Fund, and (b) notwithstanding the termination of the Advisor Expense Limitation Agreements, the Advisor’s right to recover fees and expenses thereunder survive termination of such Agreements and are hereby assumed by the Fund.The Fund further agrees that to the extent that any amounts are due to the Advisor under the Advisor Expense Limitation Agreements or to WFAAM under the WFAAM Expense Limitation Agreements upon the effective date of this agreement, then the Fund will pay such amounts to the Advisor with such payments being allocated to Class A shares of the Fund to the extent that the expenses of Class A shares of the Fund fall below the annual rate set forth herein.The Fund is not obligated to pay any such deferred fees or expenses more than three years after the end of the fiscal year in which the fee or expense was deferred. 3.The expense limitation arrangement set forth above may only be modified by a majority vote of the "non-interested" managers of the Fund (as defined under the Investment Company Act of 1940, as amended (the "1940 Act"). 4.We understand and intend that you will rely on this undertaking in preparing and filing amendments to the Registration Statement on Form N-2 for the Fund with the Securities and Exchange Commission, in accruing the Fund's expenses for purposes of calculating its net asset value per share and for other purposes permitted under Form N-2 and/or the 1940 Act, and expressly permit you to do so. - 2 - Very truly yours, ALTERNATIVE STRATEGIES GROUP, INC. By: /s/ Adam I. Taback Name:Adam I. Taback Title:President ACCEPTED AND AGREED TO ON BEHALF OF: ASGI MESIROW INSIGHT FUND, LLC By: /s/ Adam I. Taback Name:Adam I. Taback Title:President WELLS FARGO ALTERNATIVE ASSET MANAGEMENT, LLC By: /s/ Adam I. Taback Name:Adam I. Taback Title:President
